1
2
3
4
5
6
7
8                IN THE UNITED STATES DISTRICT COURT
9              FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11                                             Case No. SA CV 18-1271 MRW
     HEIDI C.,1
12                                             JUDGMENT
                       Plaintiff,
13
                  v.
14
     ANDREW SAUL,
15   Commissioner of Social Security,
16                     Defendant.
17
18         It is the judgment of this Court that the decision of the Administrative Law
19   Judge is VACATED, and the matter is REMANDED to the Social Security
20   Administration on an open record for further proceedings consistent with the
21   Court’s Order.
22
23
24   Date: July 15, 2019                   ___________________________________
                                           HON. MICHAEL R. WILNER
25                                         UNITED STATES MAGISTRATE JUDGE
26
           1
                  Partially redacted in compliance with Federal Rule of Civil Procedure
27   5.2(c)(2)(B) and the recommendation of the Committee on Court Administration
28   and Case Management of the Judicial Conference of the United States.
